                Case 19-11743-KG       Doc 250      Filed 09/12/19    Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
 In re:                                                Case No.: 19-11743-KG
 Perkins & Marie Callender’s, LLC, et. al.             Chapter 11
                 Debtors.                              (Jointly Administered)
                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Tamara Van Heel, Esq., of Agentis to represent creditor, Murdock Plaza, LLC in
the the above-captioned cases.

                                             /s/ Thomas J. Francella, Jr.
                                             Thomas J. Francella, Jr. (No. 3835)
                                             Cozen O’Connor
                                             1201 North Market Street, Suite 1001
                                             Wilmington, DE 19801
                                             T. (302) 295-2023
                                             TFrancella@cozen.com
            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of Florida and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules
and with Standing Order for District Court Fund revised 8/31/16. I further certify that the annual
fee of $25.00 has been paid to the Clerk of Court for District Court.
                                             /s/ Tamara Van Heel
                                             Tamara Van Heel, Esq. (Florida Bar No. 107104)
                                             55 Alhambra Plaza, Suite 800
                                             Coral Gables, Florida 33134
                                             T. 305.722.2002
                                             tvh@agentislaw.com
                                ORDER GRANTING MOTION

          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
